                            ¥
                            ~
                                : -;
                                                          '~-            r··
                                                                                                                                     :J
                                             ,   •              c.   :fi..
 ·~"''                Case 3:18-cr-05558-DMS
                                   '
                                             Document 35 Filed 12/13/18 PageID.25 Page 1 of 1
 \                                                              -t~


   \                                                             "
                                                                         .UNITED STATES DISTRICT COURT
                                                            }
                                                                        SOUTHERN DISTRICT OF CALIFORNIA
       l
                                       "'                                          ~




             UNITED STATES ~MERICA                                                      )
                                                                                        )
                                                                                                                      CASE NUMBER                    I f2 "d ~,Rb s -AlLS
                                        vs                                              )                             ABSTRACT OF ORDER
                                                                                        )
                                                                                        )                             BookingNo.                 1 )J     ]_ ~ Z CJ9
Joi s        }111 I Vl t'..,           k v j- l~J    ·.
                                                                               (? ~J~)
                                                                                    -


  TO THE UNITED STATES. MARSHAL AND I OR WARDE';!, jETROPOLITAN CORRECTIONAL CENTER:
              Be advised that under date of                                                 \   l /{ )                f0
  the Court entered the following order:



              .   /

              V                    Defendant be released from custody.

 - - - - - - - Defendant placed on supervised /unsupervised probation I supervised release.

 - - - - - - - Defendant continued on supervised I unsupervised probation I supervised release.

                                                                                                   ,..~--~i ·"'""""   , , -   ""'~        r'""   f   /

               L//                 Defendant released on $                                        ) (/                ()   lif ) ( - f { . )1
                                                                                                                                                                     bond posted.


  ------===:~ANGER=:
  - - - - - - - Defendant sentenced to TIME SERVED, supervised release for
                                                                                                                                 RELEASE. bond           00   .p~ e~q
                                                                                                                                                                   fl ~~
                                                                                                                                                                years.
                                                                                                                                                                                                        j
                                                                                                                                                                                                        ,j:~.




                                                                                                                                                                              -           Cf>C">
 - - - - - - - - Bench Warrant Recalled.                                                                                                                                      (a,)        :s:r!:!
                                                                                                                                                                                          l><
  - - - - - - - Defendant forfeited collateral.                                                                                                                           ~~
                                                                                                                                                                           -· -- Cf\D     r-"'
       fi"


       ..
                                       Case dismissed.                                                                                                                        !-;
                                                                                                                                                                              -
                                                                                                                                                                                 ~
                                                                                                                                                                                 8
  - - - - - - - C a s e dismissed, charges pending in case no.                                                                                                                    ·   •   >
  - - - - - - - Defendant to be released to Pretrial Services for electronic monitoring. ·

  ,....__ _ _ _ _ _ Qthe~---------------------------------


                                                                                                                                                 Nlf
                                                                                                                                                  . AL. STORMES
                                                                                                                                                           ~-~
                                                                                                                                                               L..                        -         ~

                                                                                                                       UNITED SfATES                 ~STRICf,11(4~
                                                                                                                                      '                 o-
                                                                                                                       ~HN ~!.~
  Recewed._ _ _ _ _ _ _ _ _ __



                                                                                                                           /t
                                DUSM                                                                                                                                 Clerl<           .        .            .·

                                                                                                                                          (J 7 "1 )      Dept4y c-                            l(
  Crim-9      (Rev. 8-11)
                                                                                                                           ,. ..{l·L;t&'"'"""' __,
CLERK'S COPY
